DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Young on 01/27/2020.

The application has been amended as follows: 
Amend claim 1 as follows:
1.	 A combination of a manual lubrication system and a manual toilet flush pump for a manual toilet, the manual flush pump being located to one side of the manual toilet and having a linear reciprocating operating handle having a generally vertical operating axis, the manual lubrication system comprising:
a lubricant reservoir affixed in a generally parallel fashion to a housing of the manual flush pump laterally opposite the manual toilet, the lubricant reservoir being at least partially translucent and a lubricant therein being colored so that a lubricant level can be visually gauged;

the lubricant reservoir including a manual lubricant pump assembly with a movable lubricant pump head having an operating axis generally aligned in spaced parallel fashion with the manual toilet flush pump operating handle operating axis, the movable lubricant pump head movable in a linear reciprocating fashion relative to the lubricant reservoir and the manual toilet flush pump on the toilet to pump a small, consistent quantity of lubricant from the lubricant reservoir with each stroke;
the movable lubricant pump head comprising a lubricant outlet connected by a flexible movable lubricant feed line to a fluid connection in a flush water feed line for the manual toilet flush pump between a clean water supply and the manual toilet flush pump; and
a manual shutoff valve in the flexible movable lubricant feed line between the movable lubricant pump head and the fluid connection in the flush water feed line.

Amend Claim 6 as follows:
6.	The combination of claim 5, wherein the manual shutoff valve between the lubricant outlet and the fluid connection in the flush water feed line valve is normally closed when lubricant is not being pumped from the lubricant reservoir to the flush water feed line.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed combination of a manual lubrication system and manual toilet flush pump is considered 
Further, where manual pumps are disclosed, a second manual pump for introducing lubricant into a system are not; Martinez et al. (US Patent No. 7,725,961), Harris (US 2017/0306601 A1), Rakoczy et al. (US 2013/0205489 A1), Dorsey (US 2008/0216905 A1), Cameron et al. (6,158,061) all utilize manual pumps for flushing but fail to contemplate a secondary pump for providing an additive (or mentioning an additive therein).  
Finally, the prior art flush systems that do disclose lubricants are Kemp (US 3,994,628), Palmer (US Patent No. 3,583,675), and Kao (US 2007/0245472 A1). However, Kemp and Palmer disclose static boxes of lubricant where the gear motor for electric pumps reside and do not contemplate providing a manual pump to replace/refill these gearboxes with fluid. Kao on the other hand is most akin to the lubricant disclosed in this application (sanitizing agent that can all serve as a system lubricant) but fails to disclose the configuration as claimed along with any sort of pump, instead relying on gravity and a metering valve to provide the positive displacement of the fluid. No reference above describes a combination of a manual toilet flush pump and a manual . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guyton, Belden, Ding, Good, Jones, Milette, and Juska are also cited disclosing relevant manual flush systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754